Citation Nr: 0126322	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  93-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel




INTRODUCTION

The veteran had active service from November 1923 to November 
1947; he died in August 1991.  The appellant in this case is 
his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  In July 1995 and December 1996, the Board remanded 
this matter for additional development of the evidence.  

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO.  After her notification of the 
time and date of the hearing, she contacted the RO to cancel 
it, indicating that due to her age she was unable to appear 
for a hearing.  Thus, the Board will proceed with 
consideration of her claim based on the evidence of record.


FINDINGS OF FACT

1.  The veteran died in August 1991 at the age of 86; the 
causes of death were pneumonia, congestive heart failure, and 
renal failure.

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Pneumonia, congestive heart failure, and renal failure 
were not evident during the veteran's active service or for 
many years following his separation from service.

4.  The evidence does not show that the veteran's fatal 
pneumonia, congestive heart failure, or renal failure were 
causally related to his active service or any incident 
therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board concludes that although the appellant's 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the promulgation of 
its implementing regulations, a remand for additional action 
by the RO is not warranted as VA has already met its 
obligations to the veteran under those provisions.  See 38 
U.S.C. §§ 5102, 5103, 5103A, 5107) (West Supp. 2001); Duty to 
Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Under the new criteria, VA has a duty to notify the appellant 
and her representative, if any, of any information and 
evidence needed to substantiate and complete the claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In this case, 
the appellant and her representative have been notified on 
several occasions via rating decision, Statement of the Case, 
several subsequent Supplemental Statements of the Case, 
letters from the RO, and Board remands, of the evidence 
needed to substantiate her claim.  The Board concludes the 
discussions in these documents adequately informed them of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  Consistent with such duty, this 
matter was remanded by the Board on two prior occasions for 
additional development of the evidence.  Specifically, the 
Board directed the RO to obtain copies of any additional 
service medical records pertaining to the veteran, as well as 
copies of post-service treatment records.  After reviewing 
the record, the Board finds that the development requested by 
the Board in its remands has been completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As a result of the RO's 
impressive efforts, the record now contains five volumes of 
medical records, which span more than six decades, from 1923 
to 1991.  Following a detailed review of these records, the 
Board is satisfied that they, including the veteran's service 
medical records, are complete.  Moreover, it is noted that 
neither the appellant nor her representative has identified 
any additional sources of treatment records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements in 
paragraph (C) may be satisfied by competent evidence showing 
post-service treatment for a condition or other possible 
association with service.  

In this case, the Board finds that a remand for VA medical 
opinion is not necessary and would only result in unnecessary 
delay.  The record shows that the veteran died from 
pneumonia, congestive heart failure, and renal failure.  
However, as set forth in more detail below, such conditions 
were not shown in service or for many years thereafter and 
the record contains no other objective indication of a 
possible association between the veteran's fatal pneumonia, 
congestive heart failure, or renal failure.  Thus, the Board 
finds that a remand to obtain a medical opinion is not 
necessary to make a decision on the appellant's claim.  See 
Comments preceding Duty to Assist Regulations, 66 Fed. Reg. 
45,626 (2001) (providing that the record need not 
definitively establish a nexus between the claimed disability 
and service; rather, the mere indication of such a possible 
association based on all the information and evidence of 
record would dictate the necessity of a VA medical 
examination or opinion to clarify this evidentiary point).  

For all the foregoing reasons, the Board finds that the 
requirements regarding notice and duty to assist as provided 
for by VCAA have been met and there is no reasonable 
possibility that additional assistance will aid the appellant 
in substantiating her claim.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the appellant, and additional development 
and further expenditure of VA's limited resources is not 
warranted in this case.  

I.  Factual Background

As noted above, a review of the record indicates that the RO 
has obtained the veteran's service medical records, which are 
voluminous and appear to be complete.  In pertinent part, 
these records show that at his November 1923 service 
enlistment medical examination, no pertinent physical 
abnormality was recorded.  His lungs and cardiovascular 
system were found to be normal.  

In-service medical records show that in October 1924, he was 
hospitalized for chronic tonsillitis.  At that time, 
examination of his heart, lungs, and liver were negative for 
abnormality.  A tonsillectomy was performed.  In July 1925, 
the veteran sought treatment for a right calf contusion.  At 
that time, it was again noted that the heart, lungs, and 
liver were normal.  A November 1926 military discharge shows 
that the veteran's health was "good" at the time of his 
discharge.  

A November 1926 service enlistment medical examination report 
shows that the veteran's lungs and cardiovascular system were 
normal on clinical evaluation.  In March 1929, he was 
hospitalized after he sustained a knee sprain.  At that time, 
his blood pressure was 142/88, his heart was not enlarged, 
his liver was not palpable, and his lungs were clear.  A 
November 1929 report of discharge physical examination, 
indicates that the veteran denied having any then-current 
wounds, injuries or diseases.  

November 1929 and May 1931 service enlistment medical 
examination reports show that the veteran's lungs and 
cardiovascular system were normal on clinical evaluation.  In 
September 1931, he was hospitalized after sustaining a simple 
fracture of the clavicle.  On admission, it was noted that he 
exhibited no cardiovascular symptoms, his blood pressure was 
118/80, his heart was negative, and his liver was not 
palpable.  A May 1934 report of physical examination showed 
no pertinent abnormality, and his cardiovascular system was 
described as normal.  

A May 1934 service enlistment medical examination report 
shows that the veteran's lungs, cardiovascular system, and 
genitourinary system were normal on clinical evaluation.  In 
April 1937, he was hospitalized for treatment of hemorrhoids.  
At that time, his blood pressure was 118/64, his liver was 
negative, and his heart was normal.  A military discharge 
certificate in May 1937 shows that his health was "good" at 
the time of discharge; no findings of pneumonia, heart or 
renal disease were noted.  

A May 1937 service enlistment medical examination report 
shows that the veteran's lungs, cardiovascular system, and 
genitourinary system were normal.  On May 1940 physical 
examination, his cardiovascular system and lungs were normal.  
It was noted that he was 55 pounds over the standard weight 
limit, but that the requirements had been waived.  In May 
1941, he was hospitalized for excision of a verruca on the 
lower lip.  At that time, his blood pressure was 142/90; his 
heart and liver were normal.  A chest X-ray in June 1941 was 
negative.  

On May 1942 physical examination in connection with his 
application for a commission, the veteran's heart and 
cardiovascular system were found to be normal.  X-ray 
examination also showed a normal heart and blood pressure 
reading of 130/80.  A July 1942 report of physical 
examination revealed no pertinent abnormality, and his 
cardiovascular system was normal.  A subsequent July 1942 
examination report shows that his blood pressure was 130/80 
and his arteries were soft and compressible.  A chest X-ray 
study revealed a normal heart and lungs.  

In August 1944, the veteran was hospitalized with complaints 
of chest pain.  Specifically, he indicated that he had a 
transient pain in his chest about four days earlier and felt 
short of breath once or twice.  He indicated that the pain 
did not radiate across his chest.  On the day of admission, 
it was noted that he had been playing pool at the officer's 
club and felt a sudden sharp pain in his chest.  He 
immediately sought treatment and was hospitalized for 
observation of possible coronary disease.  On admission, he 
reported that his father had died at the age of 82 from 
possible myocarditis.  The veteran denied a history of 
serious illness.  Examination revealed that his heart was not 
enlarged and that there was regular rate and rhythm without 
murmurs.  His blood pressure was 120/80.  It was noted that 
an electrocardiogram (EKG) was not performed as the machine 
was broken.  After evaluating the veteran, it was noted that 
there were no objective physical findings.  The final 
diagnosis was under observation, no disease found.  

The remaining service medical records are entirely negative 
for notation of heart disease, renal disease, or pneumonia.  
In January 1946, he was hospitalized for treatment of 
syphilis.  At that time, his blood pressure was 130/86.  No 
pertinent complaint or abnormality was noted.  The veteran 
underwent a physical examination in July 1946 and his blood 
pressure was 144/88 and his pulse was full and regular.  A 
chest X-ray showed no significant abnormality and the 
genitourinary and respiratory systems were normal.  
Laboratory procedures were also negative for abnormality.  

A September 1946 enlistment record shows that the veteran's 
blood pressure was 120/70 on examination; his lungs, heart, 
and cardiovascular system were normal.  A chest X-ray was 
negative.  At his November 1947 service retirement medical 
examination, the veteran's genitourinary system, 
cardiovascular system, and lungs were normal.  His blood 
pressure was 136/82 and a chest X-ray was negative.  
Urinalysis and blood serology was also negative.  

The post-service medical records shows that the veteran was 
treated as a retiree at military medical facilities.  These 
records are comprehensive and show that he was seen for a 
contusion of the right wrist in September 1949, 
nasopharyngitis in January 1950, otitis media in March 1950, 
and an upper respiratory infection in May 1950.  On no such 
occasion was any complaint or abnormality pertaining to the 
cardiovascular system, lungs, or liver recorded.  On June 
1951 medical examination, he denied any chest pain or 
pressure, shortness of breath, high or low blood pressure, or 
palpitation or pounding heart.  Physical examination showed 
the veteran's heart and vascular system were normal.  Chest 
X-ray and EKG were also normal.  On February 1952 report of 
medical history, the veteran denied shortness of breath, 
chest pain or pressure, palpitation or pounding heart, and 
liver trouble.  

In June 1957, the veteran sought treatment for a "flutter" 
in his heart which he said he first noticed two years earlier 
after sustaining injury to his left chest in a car accident.  
He described his symptoms as a sensation of muscle twitching 
in the area of his heart.  He denied shortness of breath, 
dyspnea on exertion, and pain on breathing.  Physical 
examination was normal.  The assessment was probable muscle 
strain.  X-ray examination showed a normal lung field and 
cardiac size.  EKG was abnormal with findings compatible 
with, but not diagnostic of, mitral insufficiency.  

The veteran was seen on several occasions between 1957 and 
1961 for various complaints, including a cold, a chip 
fracture of the left wrist, and an anal fissure.  On no such 
occasion was any heart, lung, or liver abnormality noted.  

In June 1961, the veteran sought treatment for dizziness, 
stating that in the last three months he had episodes of 
"rotatory sensation" which occurred exclusively while at 
work.  On examination, blood pressure readings of 140/100 and 
140/90 were recorded; a detailed neurological examination was 
normal.  The examiner indicated that the veteran's dizziness 
may be due to labyrinthine endorgans.  

The veteran was seen on several occasions between 1962 and 
1972 for various complaints, including burning of the eyes, 
arthritis, sebaceous cysts, external otitis, keratitic 
lesions, a right thumb laceration, bursitis, epistaxis, and a 
right ankle sprain.  On no such occasion was any heart, lung, 
or liver abnormality recorded.  

In October 1973, the veteran was hospitalized with complaints 
of nocturia and urinary hesitancy which were determined to be 
due to well-differentiated adenocarcinoma of the prostate.  
In recording the veteran's medical history, the examiner 
noted that diabetes mellitus had been diagnosed in 1969.  No 
other significant history was indicated.  Physical 
examination revealed normal heart sounds.  A preoperative EKG 
revealed left bundle branch block.  It was determined that 
the veteran had no previous history of cardiac disease but 
that his risk factors for surgery were hypertension, obesity, 
diabetes mellitus and a history of smoking.  Subsequently, he 
had a transurethral resection of the prostate.  

In December 1978, the veteran was hospitalized for cellulitis 
in the left ankle.  On admission, a history of diabetes since 
1969 was noted, as well as a two-year history of 
intermittent, increased blood pressure.  It was noted that 
treatment of the condition was attempted two years earlier, 
but that the veteran was noncompliant with his medication.  
The veteran's history was also significant for a left bundle 
branch block, noted on EKG since February 1974, although an 
EKG in 1969 was normal.  It was noted that there was no prior 
history of myocardial infarction.  During admission, it was 
reported that the veteran had deteriorating chronic renal 
failure; a number of factors described as influencing his 
renal failure, included hyperuricemic nephropathy, 
hypercalcemic nephropathy, obstructive uropathy, and a 
tendency toward prerenal azotemia.  At the time of his 
hospital discharge, it was determined that the veteran's 
major problems were resolving left ankle cellulitis, chronic 
renal failure, the etiology of which was not well 
characterized, and gout and intermittent hyperuricemia.  

In June 1986, the veteran was hospitalized after he had an 
episode of chest pain, lasting about 10 minutes.  On 
admission, it was noted that he had no prior cardiac history, 
but for a left bundle branch block on EKG since 1979.  His 
risk factors for coronary artery disease were noted to 
include diabetes mellitus, smoking, obesity, and gout since 
1986.  It was also noted that his probable Alzheimer's 
disease had been worked up in 1985.  

In October 1986, the veteran was hospitalized with a several 
day history of swelling of both feet, dyspnea on exertion, 
and orthopnea.  On admission, a history of diabetes, 
hypertension, and past episodes of congestive heart failure 
were noted.  The diagnoses included congestive heart failure, 
hypertension, diabetes, probable diabetic nephropathy, and 
Alzheimer's disease.  Following further evaluation, the 
diagnoses included congestive heart failure secondary to 
ischemia vs. renal insufficiency as a result of nonsteroidal 
anti-inflammatory agents used to treat gout.  Also diagnosed 
were anemia of chronic disease, dementia, probably early 
Alzheimer's disease, acute gouty arthritis of the left knee 
in June 1986, and mild renal insufficiency which worsened 
after treatment of gouty arthritis in June 1986.  

Subsequent medical records show that he continued to receive 
treatment on a frequent basis for chronic medical conditions.  
In July 1991, he was hospitalized for meningitis and 
staphylococcus bacteremia.  Following his discharge, the 
appellant became unable to provide adequate care for him 
secondary to his multiple medical problems and he was 
readmitted for nursing home placement.  A medical history of 
numerous chronic conditions was noted, including congestive 
heart failure, hypertension, diabetes, coronary artery 
disease, left bundle branch block, Alzheimer's disease, 
carcinoma of the prostate, gout, and chronic renal 
insufficiency.  Thereafter, he suffered medical deterioration 
secondary to end-stage congestive heart failure, and he died 
in August 1991 at the age of 86.  The terminal 
hospitalization summary report indicates that the cause of 
his death was pneumonia with complicating factors of end-
stage congestive heart failure and renal failure.  The 
official death certificate lists the cause of death as 
chronic congestive heart failure.  

In September 1991, the appellant submitted a claim of service 
connection for the cause of the veteran's death.  In support 
thereof, she submitted copies of various documents from the 
veteran's former supervisors attesting to his excellent 
character and exemplary work record.  She also submitted 
copies of some of his service personnel records which reflect 
his long, faithful and distinguished military service.  Also 
submitted was a copy of a letter from a military physician 
indicating that the veteran was diagnosed with adenocarcinoma 
of the prostate in the fall of 1973.  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects other disease or injury 
that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, 
cardiovascular-renal disease, psychoses, and malignant 
tumors, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).  

III.  Analysis

As noted above, the veteran died in August 1991 due to 
pneumonia, congestive heart failure, and chronic renal 
insufficiency.  Initially, the Board notes that his service 
medical records do not contain any clinical reference to the 
presence of heart, lung, or liver disease.  While the veteran 
was seen on one occasion in service for chest pain in August 
1944, evaluation revealed no heart dis ease and subsequent 
service medical records show that the veteran's 
cardiovascular system was repeatedly normal on clinical 
evaluation.  Additionally, at his November 1947 service 
retirement medical examination, the veteran's genitourinary 
system, cardiovascular system, and lungs were normal.  His 
blood pressure was 136/82 and a chest X-ray was negative.  
Urinalysis and blood serology was also negative.  

Likewise, the Board notes that there is no evidence that any 
of the disorders listed on the veteran's death certificate 
were present within one year after his separation from 
service.  In fact, the veteran was examined on numerous 
occasions between the time of his separation from service in 
1947 and 1957, and none of these clinical records shows any 
indication of heart, lung, or renal disease.  In fact, the 
Board observes that a chest X-ray and EKG performed in June 
1951 were normal.  

The record demonstrates that a left bundle branch block was 
noted in October 1973, as was hypertension.  Chronic renal 
failure was noted in December 1978, and congestive heart 
failure was noted in the mid 1980s.  However, none of the 
post-service medical records contain any medical opinion that 
such disorders, first noted many years after the veteran's 
separation from active service, were related to such service 
or any incident therein.  Likewise, the death certificate 
contains no indication that the causes of death were related 
to service or any incident therein.  

Again, the record shows that the veteran's fatal pneumonia, 
chronic renal failure, and congestive heart failure were not 
evident in service or for many years thereafter, and the 
record contains no indication of a possible link or 
association between the diseases which caused his death and 
his active service or any incident therein.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

